Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BO

 

SEVENTY-SECOND AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Seventy-second Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following as of the Effective Date (defined
below):

 

1.    Pursuant to the Ninth Amendment to the Agreement executed by CSG and
Customer dated January 10, 2010 (CSG document no. 2301479) (the "Ninth
Amendment") Customer has requested and CSG has agreed to provide an ******
******* ******, No Attachments Precision eMail® bundle at the ********** bundle
level.  

 

2.   Therefore, pursuant to Schedule F of the Agreement and for the fees
provided therein, CSG shall provide the ****** ******* ******, No Attachments
Precision eMail bundle to Customer, commencing as of the Effective Date.

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Michael Ciszek

 

By:  /s/ Joseph T. Ruble

 

Name: Mike Ciszek

 

Name:  Joseph T. Ruble

 

Title:  VP, Billing & Collections

 

Title:  EVP, CAO & General Counsel

 

Date:  5/21/15

 

Date:  22 May 2015

 